Citation Nr: 0105521	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart murmur.  

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral compression fracture L4 with deformity L3-4 with 
moderate disc narrowing L5-S1.

3.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease.

4.  Entitlement to a compensable evaluation for herpes 
simplex virus of the chin.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1972 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
the above-noted issues.

During the veteran's hearing before the Board Member, the 
veteran withdrew the issue of service connection for hearing 
loss.   As to the matters of an increased evaluation for 
lumbar spine disability and a compensable evaluation for 
gastroesophageal reflux disease, these issues are addressed 
in the Remand portion below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran filed a notice of disagreement (NOD) dated in 
January 1999 indicating his contentions on the denial of 
service connection for a heart murmur.  

3.  A statement of the case (SOC) as to all matters listed in 
the NOD was issued in March 1999.

4.  In his VA Form 9 dated in June 1999, the veteran did not 
specify or present any argument as to the matter of 
entitlement to service connection for a heart murmur.

5.  The veteran's herpes simplex virus of the chin is 
evidenced by outbreaks several times a year, consisting of 
tender and itchy patches.


CONCLUSIONS OF LAW

1.  The veteran did not submit an adequate and timely 
substantive appeal on the issue of entitlement to service 
connection for a heart murmur.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202 (2000).

2.  The schedular criteria for an evaluation of 10 percent 
for herpes simplex virus of the chin have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for herpes simplex virus of the chin was 
granted in May 1998 and assigned a noncompensable rating from 
January 1, 1997.  At that time, the RO considered the 
veteran's service medical records, which revealed recurrent 
herpes simplex virus on his chin and subsequent treatment for 
eight years.  

On VA medical examination in February 1998, the veteran 
stated that he treated any outbreaks of lesions on his chin 
with Zovirax tabs and ointments.  He also developed vesicles, 
which were tender and itchy and lasted for about four days.  
Episodes reoccurred two to three times per year.  At the time 
of the examination, no lesions were noted.  A diagnosis of 
herpes simplex per history was noted.  

The veteran specified in his notice of disagreement (NOD) 
dated in January 1999 that he contended the denial of service 
connection for a heart murmur.  However, on his substantive 
appeal (VA Form 9) dated in June 1999, he did not 
specifically enumerate the heart murmur; however, the veteran 
did list all other issue on appeal and did specify arguments 
as to each issue.  

During his personal hearing in November 1999 before a Member 
of the Board, the veteran's representative indicated that the 
veteran had not specified on VA Form 9 the matter of 
entitlement to service connection for a heart murmur.  
Transcript (T.) at 3.  The veteran noted that he had not 
given the matter much thought, and that while he did not want 
the issue to go away entirely, there was nothing said to 
indicate a commitment to continuing the appeal for service 
connection for a heart murmur at this time.  (T.) at 4.  

The veteran's wife stated that when the veteran had outbreaks 
from the herpes virus, the lesions were pus-like.  (T.) at 
16.  The veteran stated that in his work as a chief engineer 
on tidewater supply boats, he was required on occasions to 
wear a mask that was shared with other coworkers. (T.) at 17.  
He testified that he was aware that he first experienced the 
herpes simplex virus from having shared a mask with another 
person who had lesions on the chin.  (T.) at 17.  He also 
testified that as a courtesy to his coworkers, when he had 
outbreaks on his face and was required to wear the mask, he 
has missed days of work; in fact, for as many as 14 days over 
the last two years he had not been at work.  (T.) at 17, 18.  

II. Pertinent Law and Regulations

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202 (2000).  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in reaching the determinations being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  
While the Board must construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Herpes simplex virus of the chin is rating currently under 
Diagnostic Code 7806, analogous to eczema.  This diagnostic 
code provides that areas with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrant a 10 percent evaluation.  Where there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, such impairment warrants a 30 percent 
evaluation, and areas affected by ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, warrant 
a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000).

The Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such is the case herein.  Thus, not only are the 
most recent medical records considered, see Francisco v. 
Brown, (holding that although the regulations require a 
review of past medical history of a service-connected 
disability, they do not give past medical reports precedence 
over current examinations), Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), the record in its entirety will be 
reviewed prior to making a determination.  Fenderson at 119.  

III.	Analysis

Jurisdiction, service connection, heart murmur

In this case, the veteran specified in his NOD in January 
1999 that he disputed the denial of service connection for a 
heart murmur.  On VA Form 9, substantive appeal, received on 
June 22, 1999, the veteran did not specifically include the 
heart murmur; he did list all other matters on appeal and did 
set out specific arguments as to each other issue.  At the 
outset, the Board notes that it may dismiss any appeal, which 
is inadequate or untimely and fails to allege error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 
7105.   

In this case, while the veteran timely filed a NOD as to the 
matter at hand, an SOC was issued, and the RO certified the 
matter as to entitlement to service connection for a heart 
murmur, the Board has determined that the issue must be 
dismissed for lack of jurisdiction due to an inadequate 
substantive appeal.  A substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
addressed in the statement of the case, or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (2000).  
The veteran failed to do so in this case.  

Moreover, as noted above, the veteran clearly made no 
commitment during his personal hearing to continuing the 
matter on appeal.  While he stated that he did not wish for 
the issue to go away entirely, there was nothing further 
stated to indicate a commitment to continuing the appeal on 
this very issue.  Additionally, in a November 13, 2000 letter 
from VA, the veteran was given an additional opportunity to 
state why the substantive appeal was timely.  To date, the 
veteran has not responded.  Thus, in light of all the above, 
the Board has determined that this matter must be dismissed. 
 
Increased rating, herpes simplex virus

The Board notes initially that this veteran has presented 
competent clinical evidence of such impairment so as to 
warrant a compensable evaluation for his herpes simplex 
virus.  As noted above, Diagnostic Code 7806 requires that 
for a rating of 10 percent, evidence of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, must be provided.  See supra 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

As noted herein, during VA examination in February 1998, the 
veteran stated that he received treatment for the affected 
area, the chin, at the first site of irritation.  Also 
indicated is that he developed vesicles, which were tender 
and itchy, that recurred several times a year and lasted for 
about four days when treated.  Furthermore, during his 
personal hearing, the veteran and his wife stated that 
outbreaks occurred several times a year and that due to the 
nature of the work that required the use of a mask on 
occasions, he had lost time at work.  

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance; thus, the benefit of the 
doubt doctrine is applicable where, as here, the 
preponderance of the evidence is in favor of the claim for an 
evaluation of 10 percent for herpes simplex virus of the 
chin.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Nonetheless, the clinical data of record do not substantiate 
impairment to the extent required for a 30 percent rating for 
herpes simplex.  That is, there is no medical evidence to 
support constant exudation or itching, extensive lesions, or 
marked disfigurement.  Thus, the veteran's disability picture 
more nearly approximates the rating criteria for a 10 percent 
evaluation under the pertinent diagnostic code.  See supra 
38 C.F.R. § 4.118, Diagnostic Code 7806.  


ORDER

The appeal for entitlement to service connection for a heart 
murmur is dismissed.

An evaluation of 10 percent for herpes simplex virus of the 
chin is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards


REMAND

The veteran's record as it stands currently is inadequate for 
the purpose of rendering an informed decision on the issues 
of increased evaluations for lumbar spine disability 
associated with compression fracture of L4 and 
gastroesophageal reflux disease.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In the latest VA examination report dated in February 1998, 
the veteran complained of pain emanating from the lower back 
radiating into the lower extremity, causing numbness, muscle 
spasms, and increased pain.  Further, during his personal 
hearing in November 1999, he testified that he felt increased 
severity in the symptoms associated with his lower back since 
the last examination in 1998 and that he believed the rating 
criteria of the current diagnostic code, Diagnostic Code 
5293, did not fully accommodate his symptoms.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (2000).  The veteran suggested 
that given his history of a compression fracture of L4, the 
diagnostic code pertaining to deformity of the vertebrae 
might more appropriately address the nature of his 
disability.  See 38 C.F.R. § 4.71, Diagnostic Code 5285 
(2000). 

As to the veteran's complaints related to gastroesophageal 
reflux disease, he stated that he had substernal pain and 
heartburn.  Currently, his disability is rated pursuant to 
Diagnostic Code 7203, stricture of the esophagus.  See 
38 C.F.R. § 4.114, Diagnostic Code 7203 (2000).  In light of 
the veteran's complaints of pain in the substernal region, 
the Board suggests that another diagnostic code may more 
appropriately address symptomatology associated with his 
disability. See Zink v. Brown, 10 Vet. App. 258, 259 (1997) 
(the assignment of a rating is a factual determination).  

Thus, the Board remands this matter for further development 
as indicated below.  

Specifically, the Board requests that:

1.  The RO schedule a VA orthopedic 
examination to address the status and 
severity of the veteran's lumbar spine 
disability.  Specifically, the examiner 
should include in the findings whether 
there is demonstrable deformity of the 
vertebral body, in view of the 
compression fracture of the L4.  Further, 
the examiner should note whether 
symptomatology associated with the 
veteran's back disability is moderate, 
severe, or pronounced in nature; how 
often any attacks of pain, spasms, or 
other neurological symptoms occur, and 
how readily relief is experienced after 
such attacks.  Any laboratory tests or 
studies necessary for a complete 
examination of the veteran should be 
conducted accordingly.

2.  Further, the RO should schedule a VA 
examination to address the current 
severity of the veteran's 
gastroesophageal reflux disease.  
Specifically, the examiner should note 
whether there is evidence of substernal 
pain, dysphagia, pyrosis, and/or other 
symptoms associated with epigastric 
distress that result in considerable 
impairment of health.  Any additional 
laboratory tests and/or studies necessary 
for a complete examination of the veteran 
should be so conducted.  Sufficient bases 
and rationale should accompany all 
conclusions and findings.

3.  A copy of this remand and the 
veteran's claims folder must be available 
to the examiner during the  examinations. 

4.  The RO should then review the 
veteran's claims.  All pertinent law and 
regulations should be considered.  If the 
veteran's claims remain denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claims.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 



